Citation Nr: 0006438	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-47 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of left ankle strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the Winston-Salem, North Carolina RO.  In February 1997, the 
rating for the veteran's service-connected left ankle 
disability was increased from 10 percent to 20 percent and 
the appeal was continued.

In June 1998, a hearing was held at the Winston-Salem, North 
Carolina RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

This case was before the Board in October 1998 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected left ankle disability is 
currently manifested by limited range of motion as noted in a 
March 1999 VA examination report, to include range of motion 
at 0 degrees of dorsiflexion to 35 degrees of plantar 
flexion, with pain on forced dorsiflexion, no instability, 
and no weakened movement.  No findings of ankylosis were 
noted.



CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for the 
veteran's service-connected left ankle disability have not 
been met.  8 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Codes 5270, 5271 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran was seen on 
several occasions with complaints of left ankle pain.  X-rays 
revealed no fracture or dislocation.  Following discharge, 
the veteran underwent a VA examination in August 1994.  The 
VA examination report notes the veteran's complaints of 
extreme left ankle pain with little or no feeling in some 
part of the ankle, swelling, and difficulty in walking or 
standing for long periods of time.  Examination revealed 
swelling over the left lateral malleolus and to a slight 
extent anteriorly.  There was very slight tenderness on deep 
palpation.  Range of motion was dorsiflexion to 20 degrees 
and plantar flexion to 40 degrees.  There was some resistance 
to inversion, but inversion and eversion were identical 
bilaterally.  X-rays revealed a normal left ankle.  Diagnosis 
was residuals of severe left ankle strain.  A September 1994 
rating decision granted service connection for residuals of 
left ankle strain and assigned a 10 percent evaluation under 
Diagnostic Code 5271.

In April 1996, the veteran filed a claim for an increased 
rating for his service-connected left ankle disability.

VA outpatient treatment reports dated in 1995 note the 
veteran's complaints of pain in his left ankle.  
Specifically, a December 1995 treatment report notes the 
veteran's complaints of left ankle pain and edema.  
Examination revealed a mildly enlarged left ankle.  Diagnosis 
was chronic status post old left ankle injury.

In an August 1996 letter, the Chief of Orthopaedic Service at 
the Durham VA Medical Center (VAMC) stated that diagnostic 
and operative arthroscopy of the left ankle with exploration 
of the deltoid ligament had been recommended.  VA 
hospitalization records note that the veteran underwent 
arthroscopic surgery in October 1996.  Bone spurs were 
removed from about the lateral malleolus.

VA outpatient treatment records dated from 1996 to 1997 note 
the veteran's complaints of left ankle pain.  Specifically, 
November 1996 treatment records note the veteran's complaints 
of increased pain secondary to twisting his left ankle.  Upon 
examination, range of motion was full but decreased strength 
was noted.  Assessment was status post left ankle 
arthroscopy.  The veteran was taught a home exercise program 
for the left ankle.  A January 1997 treatment report notes 
the veteran's history of arthroscopic surgery and complaints 
of left ankle pain.  Upon examination, edema was noted.  
Strength was 4/5.  Dorsiflexion was 10 degrees and plantar 
flexion was 30 degrees.  

A January 1997 VA examination report notes the veteran's 
complaints of swelling and limited range of motion in the 
left ankle.  The veteran stated that he was unable to walk or 
stand for prolonged periods of time.  He also stated that he 
had difficulty walking up and down stairs.  Examination 
revealed slight swelling in the left ankle.  Some tenderness 
was noted medially adjacent to the Achilles tendon.  
Dorsiflexion was 5 degrees; the ankle could be forced to 10 
degrees but with pain.  Plantar flexion was 5 degrees.  Some 
reduction in both inversion and eversion was noted.  However, 
the examiner noted that the ankle felt stable and "there was 
remarkable little weakness."  X-rays revealed no evidence of 
fracture or degenerative change.  Diagnosis was post-
operative residuals of multiple left ankle injuries, to 
include previous fracture and ligamentous strains, with 
residual limited motion.  The examiner stated that the 
veteran does not have flare ups of his ankle disability.  The 
examiner further stated that pain was objectively 
demonstrated, but was not believed to limit range of motion 
significantly.  The examiner stated that he was "uncertain, 
other than prior injury, why [range of motion was] so 
limited."

Based on the above findings, the rating for the veteran's 
left ankle disability was increased from 10 percent to 20 
percent in February 1997.  Thereafter, the veteran continued 
his appeal.

A February 1998 VA outpatient treatment report notes the 
veteran's complaints of left ankle pain and instability.  The 
report also notes the veteran's complaints of periodic 
locking in the left ankle.  The veteran indicated that he 
injured his ankle during service, underwent arthroscopic 
surgery in October 1996, and re-sprained his ankle in April 
1997.  Assessment was chronic left ankle instability. 

During a June 1998 Travel Board hearing, the veteran 
testified that his left ankle is constantly swollen.  He 
stated that his ankle is unstable, and that the physical 
therapy has done little to strengthen the ankle.  He noted 
that he wears an ankle brace that was issued by VA.  He 
indicated that he sustains ankle twists or acute 
exacerbations of ankle pain on a weekly basis.

Following remand by the Board in October 1998, the RO 
contacted the veteran and inquired as to where he has 
received treatment for his left ankle disability since 
February 1998.  The veteran has not responded to the RO's 
October 1998 letter.

A March 1999 VA examination report notes the veteran's 
complaints of constant pain and swelling in the left ankle.  
The veteran indicated that standing and walking aggravate 
these symptoms.  In addition, the veteran stated that he has 
been working as a hairstylist for the past year.  The 
examiner noted that the veteran was wearing a removable, lace 
up, cloth brace on his left ankle.  Examination revealed the 
veteran was ambulatory, without evidence of a limp.  Healed 
arthroscopic portals and a healed, nontender surgical scar 
were noted.  A 0.5 inch increased circumference of the left 
ankle, as compared to the right, was noted.  Dorsiflexion was 
0 degrees and plantar flexion was 35 degrees.  There was 
hypesthesia to light touch over the dorsum of the left foot 
with normal extensor halluces longus power.  X-rays revealed 
no significant bone or soft tissue abnormality.  The examiner 
noted that there was no change from January 1997.  The 
examiner stated:

The [veteran] complains of pain upon 
forced dorsiflexion of the left ankle and 
upon palpation over both malleoli of the 
ankle at the joint.  The [veteran] does 
not exhibit weakened movement or 
incoordination upon walking and standing.  
I am unable to comment on the [veteran's] 
disability, except at the time of my 
examination, without speculation.

Analysis

The veteran contends that his service-connected left ankle 
disability is more disabling than currently evaluated.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski , 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran is currently assigned a rating of 20 percent 
under Diagnostic Code 5271, limited motion of the ankle.  
Under the applicable criteria, moderate limitation of motion 
of the ankle warrants a 10 percent evaluation, and marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  
Dorsiflexion of the ankle to 20 degrees is considered full 
and plantar flexion to 45 degrees is considered full.  See 
38 C.F.R. § 4.71, Plate II.

In this case, the objective manifestations in the record do 
not support the veteran's contentions of entitlement to an 
increased rating.  The most recent (March 1999) VA 
examination report notes that range of motion of the left 
ankle was limited to 0 degrees of dorsiflexion and 35 degrees 
of plantar flexion.  As the veteran is already rated at the 
maximum permissible evaluation for limitation of motion, an 
increased rating under Code 5271 is not warranted.

The Board has considered other diagnostic codes under which 
the veteran's disability might be rated.  A diagnostic code 
relating to disabilities of the ankle which would provide for 
a higher rating is that for ankylosis of the ankle, 
Diagnostic Code 5270.  To warrant a higher rating under 
Diagnostic code 5270, there must be ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic code 5270 (1999).  These criteria are not 
shown.  The most recent VA examination showed dorsiflexion 
limited to 0 degrees and plantar flexion limited to 35 
degrees, showing limitation of motion, but with 35 degrees of 
motion, there is clearly no ankylosis.  Therefore, the 
veteran may not be rated under Diagnostic Code 5270 that 
applies to ankylosis of the ankle.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (1999) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated, and 
that the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  In describing functional impairment in the March 
1999 VA examination, the examiner stated that the left ankle 
did not exhibit any weakened movement or incoordination.  The 
examiner further stated that the veteran complained of pain 
upon forced dorsiflexion of the left ankle.  It was noted 
that the veteran was ambulatory, without evidence of a limp.  
The examiner stated that he was unable to comment further on 
the veteran's functional loss without speculation.  Given 
these findings, range of motion would not be limited to the 
point of ankylosis, thus there would not be any evidentiary 
basis for the assignment of a higher rating.  

The Board has considered the effect of pain and weakness in 
rating the veteran's disability.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Thus, in the absence of any ratable 
increase in the severity of the postoperative residuals of 
left ankle strain, the Board finds that the 20 percent 
evaluation assigned adequately compensates the appellant for 
the level of his pain.

Moreover, the Board notes that the veteran has not required 
extensive periods of hospitalization or experienced marked 
interference with employment; nor is there anything else in 
the record to suggest that an extraschedular evaluation might 
possibly be in order under 38 C.F.R. § 3.321 (1999).  
Specifically, the veteran has presented no evidence 
whatsoever that his left ankle disability required extensive 
periods of hospitalization or extensive treatment on an 
outpatient basis.  Furthermore, the veteran indicated during 
a March 1999 VA examination that he had been employed as a 
hairstylist for the past year.  Accordingly, the degree to 
which the veteran's service connected left ankle disability 
impairs him industrially has not been shown to be 
inadequately contemplated in the percentage evaluation 
assigned that disability.  Thus, the Board finds that an 
extraschedular evaluation is not warranted.



ORDER

Entitlement to an increased rating for postoperative 
residuals of left ankle strain, currently evaluated as 20 
percent disabling, is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

